Citation Nr: 1341564	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-08 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left knee patellofemoral pain syndrome (left knee disability).  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to October 2009.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit on appeal.


FINDING OF FACT

The Veteran's left knee patellofemoral syndrome is related to her military service.  


CONCLUSION OF LAW

Service connection for left knee patellofemoral syndrome is warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to entitlement to service connection for a left knee disability, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Analysis

The Veteran contends that her current left knee disability is related to her period of active duty.  She specifically contends that her left knee problems began in the two years prior to her retirement from the Navy and have continued since.  

A review of the Veteran's service treatment records shows treatment in the mid to late-2000s for generalized pain due to PT during service.  During her retirement physical examination in January 2009 the Veteran reported left knee pain, and the examining physician noted that the Veteran had a history of arthritis of the left knee.  

The Veteran was afforded a VA examination in November 2009-one month following her retirement.  During that examination she reported current left knee pain and the examiner diagnosed her as having left knee patellofemoral syndrome.  X-ray of the left knee showed small, left patellar enthesophytes.  No nexus opinion was provided.  

The Board finds that the preponderance of the evidence supports the Veteran's claim of entitlement to service connection for a left knee disability.  In other words, the competent and credible evidence of record shows that the Veteran's left knee disability is related to her military service.

Here, the Veteran has competently and credibly reported left knee pain in service and since.  Her discharge physical examination report reflects complaints of left knee problems.  Moreover, the November 2009 VA examination shows a left knee disability a mere month following service.  As such, service connection for left knee patellofemoral syndrome is warranted.  



ORDER

Service connection for left knee patellofemoral syndrome is warranted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


